Mellen C. J.
delivered the opinion of the Court as follows»1
The indictment in this case is at common law ; and the motion to arrest the judgment is founded on the idea that it is not forgery at common law to counterfeit such an instrument as that which is set forth in the indictment. The first question is whether it is “ an obligation in writing” as alleged} and would have bound the selectmen had it been genuine and actually signed by them.On this point we cannot doubt. It would have subjected them to liability either in the form of an action of assumpsit, as a letter of credit to the amount of five hundred dollars; — orto an action on the case in the nature of deceit, as a false representation, made with intent to defraud. In either mode it would operate as the foundation of their liability if it had been genuine.
The next question is whether forging such an obligation be an offence at common law» On this point the case of Rex v. Ward 2 Ld. Raym. 1461. seems decisive. It is there settled that the forging of any writing by which a person might be prejudiced, was punishable as forgery at common law. In that case the defendant was prosecuted at common law for falsely making and forging a writing on the back of a' certificate in writing signed by one Newton. This is considered by Chitty in his treatise on Criminal Law as settling all doubts which might have before existed. See also 2 East. P. C. 862. and numerous cases cited in Rex v. Ward, among which are 5 Mod. 137. 1 Salk. 342. Sty. 12. Savage’s case for, forging letters of credit, 1 Sid. 142.
Motion oveVruled-